Citation Nr: 0018485	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-50 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The appellant had active duty for training from October 1978 
to April 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDING OF FACT

Currently diagnosed psoriasis was first manifested and 
identified during the appellant's period of active duty for 
training.


CONCLUSION OF LAW

Psoriasis was incurred in service.  38 U.S.C.A. §§ 101, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Regulations

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1999).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
1991) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  Thirty-
eight U.S.C.A. § 101(24) (West 1991) defines "active 
military, naval, or air service" to include active duty, and 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 
38 C.F.R. § 3.304(b) (1999); Vanerson v. West, 
12 Vet. App. 254, 258 (1999).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C.A. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim that 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded.  

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

As discussed in detail herein below, the Board finds this 
claim well grounded.  In short, the record shows initial 
diagnosis of psoriasis while the appellant was on active duty 
for training and the post-service records also show diagnosed 
psoriasis attributed to the same symptoms first shown in 
service.  See Caluza, supra.  In the instant case, there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Moreover, the decision herein represents a complete 
grant of the benefit sought; thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board notes that the RO denied the appellant's claim 
stating that his psoriasis existed prior to service and was 
not aggravated therein.  As was the situation in Paulson v. 
Brown, 7 Vet. App. 466 (1995), the claimant in this case 
served only on active duty for training during peacetime and 
has not previously established service connection for any 
disability.  See 38 U.S.C. § 101(29); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  Therefore, the 
presumption of soundness is not for application.  That is, he 
is not presumed to be in sound condition at service entrance.  
Rather, the Board must weigh the evidence.  If the evidence 
with respect to the pre-service existence of psoriasis is 
either in equipoise or weighs in favor of the claimant, then 
the conclusion must be that the condition did not exist prior 
to service.

In support of its conclusion that psoriasis pre-existed 
service, the RO reported that scaling skin was noted at the 
time of entrance in July 1978, as well as service records 
dated in December 1978 and April 1979 showing evaluation for 
a skin problem, thought to be psoriasis.  However, review of 
the report of medical examination dated in July 1978 is 
negative for notation of scaling skin.  Pertinent to the 
skin, the July 1978 examination report notes only the 
presence of two scars, on the right knee and left forearm.

No defects or abnormalities were listed on the examination 
report.  On the accompanying report of medical history, the 
appellant denied having, or having had, skin problems.  

Moreover, clinical service records do not clearly show 
treatment or evaluation of skin complaints until April 1979, 
proximate to discharge.  The service medical records include 
entries dated from October through December 1978.  One entry 
dated in October 1978 does note treatment with Selsun but 
includes no recitation of history, clinical findings or 
diagnoses.  Entries dated in November and December 1978 show 
treatment in podiatry.

In April 1979, however, the appellant was treated for a rash.  
He reported prior treatment with Selsun.  Examination 
revealed multiple patches of scaly skin.  The impression was 
to rule out sebhorric dermatitis.  He was referred for 
dermatologic consult.  At that time the impression was 
probable psoriasis.

The only evidence in the service records suggesting pre-
existence is the appellant's report that two members of his 
family had experienced similar symptoms.  There is no opinion 
by a medical professional, in service or thereafter, that 
psoriasis pre-existed his period of active duty for training.  
Thus, the evidence does not support a finding of pre-
existence.

Next, the Board notes that physical examination reports 
prepared in connection with Reserve service note treatment 
for psoriasis.  And, the record reflects continued post-
service treatment for symptoms of a scaling rash over the 
appellant's face and body since discharge from active duty 
for training.  Post service records are consistent in 
attributing such symptoms to a diagnosis of psoriasis.

The September 1997 VA examiner, although stating that life 
activities to include military service would not cause such 
disease, did in fact notes that from the veteran's history he 
"really didn't develop it until he was on his Active Reserve 
Training."  Such opinion is consistent with incurrence 
during active duty for training.  The law does not require 
evidence showing the disease would not have been incurred but 
for service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The remaining records, to include Social Security 
Administration records, do not contain an opinion in 
refutation of initial incurrence of psoriasis in service.

Based on the above the Board finds that psoriasis was first 
manifested and identified on a period of active duty for 
training and the competent medical evidence of record shows 
that such disability currently affects the veteran.  As such, 
service connection is warranted.


ORDER

Service connection for psoriasis is granted.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

